Citation Nr: 0820283	
Decision Date: 06/20/08    Archive Date: 06/25/08

DOCKET NO.  06-04 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether the appellant is eligible for Department of Veterans 
Affairs death benefits. 


ATTORNEY FOR THE BOARD

K. Curameng, Associate Counsel


INTRODUCTION

The appellant contends that her husband had active service 
during World War II.  He reportedly died in April 1985.  The 
appellant is advancing her appeal as the decedent's widow.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The appellant's notice of disagreement was received in 
October 2005.  A statement of the case was issued in December 
2005, and a substantive appeal was received in January 2006.

The appellant was originally scheduled for a personal hearing 
at the RO in August 2006.  By letter received in August 2006, 
the appellant informed the VA that she received notice after 
the date of the hearing and asked to be rescheduled.  A 
personal hearing at the RO had been rescheduled for November 
2006, but the appellant failed to appear.  By substantive 
appeal received in January 2006, the appellant checked the 
appropriate box to indicate that she wanted a Board hearing 
at the RO (Travel Board).  By letter received in July 2007, 
the appellant informed the RO that she could not report to 
the hearing due to poor health and financial hardship.  She 
failed to appear at the July 2007 Travel Board hearing.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The RO has denied the appellant's claim based on a finding 
that her deceased spouse did not have qualifying service for 
VA death benefits.  This determination appears to be based on 
a 1950 certification by the Department of the Army.  

Documentation submitted by the appellant in connection with 
her claim includes an affidavit alleging that the surname of 
her deceased spouse had two different spellings:  "Del 
Amor" and "Amor."  Another item of evidence appears to 
refer to the spelling as "Amor del."  

In view of the fact that the certification relied on is over 
fifty years old and the contention regarding different 
spellings of the surname of the appellant's deceased spouse, 
the Board believes it reasonable to direct action to obtain a 
more current certification.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should take appropriate action 
to request a certification of service from 
the service department under all spellings 
of the last name of the appellant's 
deceased spouse:  "Del Amor," "Amor," 
and "Amor del."  

2.  After completion of the above, the RO 
should review the expanded record and 
determine if the benefit sought can be 
granted.  If the claim remains denied, the 
appellant should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 



of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



